Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 1 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 2 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 3 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 4 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 5 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 6 of 7
Case 4:19-bk-01850-MJC   Doc Filed 03/24/20 Entered 03/24/20 08:05:24   Desc
                         Main Document   Page 7 of 7
